On Petition for Rehearing.
Myers, J.
1. In support of appellee’s petition for a rehearing, counsel earnestly and ably argue that the limitation in that portion of the Barnard deed following the description of the real estate should be held void, because of the repugnancy between it and the premises of the deed. They also very respectfully contend that in our original opinion and in Evans v. Dunlap (1905), 36 Ind. App. 198, we have abrogated the rule stated in the cases of Chamberlain v. Runkle (1902), 28 Ind. App. 599, and Lamb v. Medsher (1905), 35 Ind. App. 662. In view of the apparent earnestness of counsel in these matters, we have taken the time carefully to reconsider this case, and, in the hope of making ourselves the better understood, have concluded to add the following observations, although they may appear to be elementary.
It will be proper, as preliminary to what we shall hereafter say, to call attention to the fact that in the case of Evans v. Dunlap, supra, as in this case, the granting clause was expressed in general terms, while in the two other eases just cited the granting clause contained words of limitation. Keeping in mind this difference between the cases mentioned may result in a better understanding of our theory of this ease.
*32813. 1. 2. Before 'the enactment of §3958 Burns 1908, §2927 R. 8. 1881, on which counsel ha.sc their claim, it was necessary, in order to convey an estate in fee simple, to insert the word “heirs,” or other words of limitation, in the premises of the deed, if words of limitation were inserted in the habendum, and it was sufficient to insert words of purchase only in the premises, leaving to the habendum its proper office of the expression of words of limitation. The purpose of the habendum is to limit and define the estate or amount of interest of ownership in the premises granted, as for life or in fee, etc. It was usual, however, to insert in the premises, in connection with the words of grant, the estate or quantity of ownership. If the granting part of the deed contain proper words of limitation, the habendum may be dispensed with entirely; but if the latter be used and the limitation therein be repugnant to the limitation in the premises it will be treated as having no validity or effect. When, hoAvever, the grant is indefinite because of its generality in respect to the estate in the lands conveyed, it may he defined, qualified and controlled by the habendum. So the habendum is useful only when the words of grant leave the subject of the extent of ownership open to explanation. A simple grant to a person named, without any particular words of limitation in the premises, leaves the extent of ownership open to explanation. Evans v. Dunlap, supra. Such a grant, indefinite because of its generality, being without limitation either in the premises or in the habendum, would he construed at common law to mean a grant for life only. Hadlock v. Gray (1886), 104 Ind. 596, 599; Lamb v. Medsker, supra; Chamberlain v. Runkle, supra. Our statutes (§§3958-3960 Bums 1908, §§2927-2929 R. S. 1881), besides furnishing short forms for deeds of conveyance, make it unnecessary to use the words “heirs and assigns of the grantee” to create an estate of inheritance, but if a lesser estate is intended by the grantor “it shall he so ex*329pressed in the deed.” (Our italics.) A deed of conveyance, which if made before the statute would create an estate for life by reason of the words of grant being thus general and indefinite, and there being no words of limitation either in the granting clause or in the habendum, will under the statute create in the grantee an estate of inheritance, the presumption of law in the former ease being that the grantor intended to create an estate for life; whereas under the statute, an estate of inheritance. But notwithstanding the employment of such general words of grant in the premises, the grantor, under the statute, as before its enactment by appropriate words of limitation in the habendum, or by subsequent appropriate expressions “in the deed,” may define the estate or amount of interest or ownership in the property granted.
14. 4. It is true, as pointed out by counsel, that Martha K. Adams, being still in life, has no heirs of her body in the technical meaning of those terms; but we cannot agree that the provision of the deed, that in the event of the death of Luzette Merrill, without any heirs of her body living at her decease, then, upon her death the title to two-thirds of the lands should vest in the heirs of the body of Martha K. Adams, must be treated as void. This language “does not designate those who shall take in indefinite succession, but it designates persons who shall take the remainder as soon as the life estate ends.” Hadlook v. Gray, supra. While it is not the purpose of construction to wrest the words of the instrument from their settled legal meaning by resorting to evidence of language used by the parties and not inserted in their written contract, yet the court should seek the sense of the language actually employed, as the parties intended, and apply it in accordance with their intent, if such intent be not opposed to established principles of law. Fountain County Coal, etc. Co. v. Beckleheimer (1885), 102 Ind. 76; Evans v. Dunlap, supra; Hummelman v. Mounts (1882), 87 *330Ind. 178. If possible, in accordance with established principles, in seeking the meaning of parties the court should proceed upon the theory that they did not intend any of the language employed by them to be absurd or meaningless, and did not propose to do a vain and useless thing. 3 Washburn, Real Property (6th ed.), §2271. The same author also says (§2267) that “comparatively few deeds are made in which there are not either recitals, exceptions, conditions, or reservations, as well as covenants respecting the title.”
Finding no reason to change our former conclusion reached in this case, the petition for a rehearing is overruled.